DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE submission filed on 06/23/2021 in response to Patent Trial and Appeal Board (PTAB) decision rendered 04/23/2021.   Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are pending in the application. As such, Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed via RCE on 06/23/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 have been examined.  

Response to Arguments 
4.         In response to Applicant’s amendments of independent Claims 1, 11, and 20, the previous non-statutory Double Patenting rejections directed to previous Claims 1-20 are respectfully withdrawn. 
	Further, in view of Applicant’s amendments to independent Claims 1, 11, and 20, and Remarks pp. 10-15 filed together via RCE on 06/23/2021, the previous rejections under 35 U.S.C. 
Allowable Subject Matter
5.       Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are found allowable over the prior art of record and in view of Patent Trial and Appeal Board (PTAB) decision rendered 04/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656